[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Peter Russau was convicted of petit larceny and he appeals. Reversed and remanded.
The defendant was tried in the circuit court on a complaint filed by the solicitor charging petit larceny, to which he interposed a plea of not guilty. The issue thus formed, being submitted to a jury, was determined against him and he appeals.
(1, 2) The questions presented arise from the refusal of defendant's motion in arrest of judgment and motion for new trial. There are only two ways that the jurisdiction of the circuit *Page 121 
court could attach in this case. The first is by indictment preferred by a grand jury impaneled in that court, and the second by appeal from some court over which the circuit court exercised appellate jurisdiction. It did not acquire jurisdiction in the method first indicated, and the only matter in the record to indicate how the case originated is what purports to be a certified copy of the judgment of the mayor's court of the city of Eufaula in a case styled "State v. Peter Russau." There is no certificate of appeal, appeal bond, or other matter in the record showing that an appeal was taken by the defendant to the circuit court.
The offense of petit larceny is one over which the circuit court is given original jurisdiction, and for this reason the judgment of the court's not void, and will support an appeal. — Ex parte Rodgers, 12 Ala. App. 218, 67 So. 710. This fact distinguishes the case from Gunter v. Mason, 125 Ala. 644,27 So. 843, and others following the principles there announced. The amounts in controversy in those cases were under the minimum jurisdiction of the circuit court, and not within its original jurisdiction.
However, the judgment was erroneous and the motion in arrest of judgment should have been granted. — Clark v. State,46 Ala. 307; Jones v. State, 149 Ala. 63, 43 So. 28; Lewis v.State, 160 Ala. 121, 49 So. 753.
We have examined the evidence offered on the trial, and hold that it supported the finding and verdict of the jury.
For the error pointed out, the judgment is reversed and the cause remanded.
Reversed and remanded.